Citation Nr: 0506236	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for vision problems.

6.  Evaluation for residuals of a low back injury, currently 
evaluated as 40 percent disabling.

7.  Entitlement to restoration of a 20 percent rating for 
bilateral hearing loss.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple RO decisions from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In June 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

Additional evidence has been associated with the claims file.  
The AOJ has not had an opportunity to review the additional 
evidence.  

The Board notes that a VCAA letter was issued in July 2003.  
The appellant has not had subsequent process.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should review the additional 
evidence.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case and the AOJ should 
provide the appellant with proper post-
VCAA notification process.  Such may be 
combined with the supplemental statement 
of the case.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


